UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number: 000- (Check One)[ ] Form 10-K[ ] Form 20-F[ ] Form 11-K[X] Form 10-Q [ ] Form 10-D [ ] Form N-SAR[ ] Form N-CSR For Period Ended: September 30 , 201 6 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION Interpace Diagnostics Group, Inc. Full Name of Registrant Former Name if Applicable Morris Corporate Center 1, Building A, 300 Interpace Parkway Address of Principal Executive Office ( Street and number ) Parsippany, New Jersey 07054 City, State and Zip Code PART II – RULES 12 b -25( b ) AND ( c ) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a)The reason described in reasonable detail in Part III of this form could not be |eliminated without unreasonable effort or expense; [
